In re McDermott International Inc.;— Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court, Div. N, No. 95-4120; to the Court of Appeal, Fourth Circuit, No. 2000-C-0342.
Granted. Judgment of the trial court denying relator’s exception of prescription *1218is vacated and set aside. In light of the unresolved issues of law and fact, especially with regard to plaintiffs claims for breach of contract under Scottish law, the exception of prescription is referred to the merits. See La. Code Civ.P. art. 929(B). Case remanded to the trial court for further proceedings.